Court of Appeals
of the State of Georgia

                                                 February 11, 2019
                                        ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A19A1210. TRACY KING v. THE STATE.

      In 2015, Tracy King was convicted of three counts of child molestation. He
filed a motion for new trial, which was denied, and then appealed to this Court. His
appeal, however, was dismissed because it was untimely. See Case No. A18A0827
(dismissed Dec. 4, 2017). That same day, King filed a motion for leave to file an out-
of-time appeal, which the trial court granted. King’s out-of-time appeal is currently
pending before this Court. See Case No. A19A0436 (docketed Sept. 19, 2018). Then
on December 5, 2018, King filed a pro se notice of appeal, purporting to appeal from
his judgment of conviction.
      As an initial matter, a notice of appeal must be filed within 30 days of the entry
of an appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing of a
notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, King’s
December 5, 2018 notice of appeal is not timely to his 2015 judgment of conviction,
nor to any other order in the record he has designated for transmittal to this Court.
      Moreover, based on the brief filed in Case No. A19A0436, it appears that King
is currently represented by counsel. “A criminal defendant in Georgia does not have
the right to represent himself and also be represented by an attorney, and pro se
filings by represented parties are therefore unauthorized and without effect.” Tolbert
v. Toole, 296 Ga. 357, 363 (3) (767 SE2d 24) (2014) (punctuation omitted).
Accordingly, King’s December 5, 2018 notice of appeal is also a nullity. See
Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018).
     Finally, King’s out-of-time appeal is already pending before this Court in Case
No. A19A0436, making this case superfluous.
     For these reasons, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                      02/11/2019
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.